Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/28/22 and the interview on 8/8/22.  As directed by the amendment: claims 1, 12, 13, and 14 have been amended, claim 7 has been cancelled, and no claims have been added.  As per below, the application is in condition for allowance of claims 1, 3, 5, and 8-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan 58,505 on 8/8/22.

The application has been amended as follows: 

In claim 1 line 11, the language “to actuate the delivery unit” has been amended to read –to actuate the breathing gas delivery unit--.
In claim 1 line 32, the language “to actuate the delivery unit” has been amended to read –to actuate the breathing gas delivery unit--.

Claim 2 has been cancelled.

In claim 3 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 5 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 8 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 9 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 10 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 11 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

In claim 12 line 30, the language “to actuate the delivery unit” has been amended to read –to actuate the breathing gas delivery unit--.

In claim 13 line 21, the language “actuate the delivery unit” has been amended to read –actuate the breathing gas delivery unit--.

In claim 14 line 19, the language “actuating the delivery unit” has been amended to read –actuating the breathing gas delivery unit--.

In claim 15 line 1, the language “A process in accordance with” has been amended to read –The process in accordance with--.

In claim 16 line 1, the language “A process in accordance with” has been amended to read –The process in accordance with--.

In claim 17 line 1, the language “A process in accordance with” has been amended to read –The process in accordance with--.

In claim 18 line 1, the language “A computer device in accordance with” has been amended to read –The computer device in accordance with--.

In claim 19 line 1, the language “A process in accordance with” has been amended to read –The process in accordance with--.

In claim 20 line 1, the language “A ventilator in accordance with” has been amended to read –The ventilator in accordance with--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed ventilator/process for automated ventilation/computer device for a ventilator/process for operating a ventilator, the prior art does not disclose, either alone or suggest in combination, a ventilator including an expiratory and inspiratory port for connecting a ventilation tube for supplying a breathing gas to a patient; a breathing gas delivery unit; a volume flow sensor for detecting volume flow of breathing gas; a breathing gas sensor for detecting carbon dioxide concentration in the breathing gas; a pressure sensor for detecting a pressure of the breathing  gas; and a computer configured to actuate the delivery unit as a function of the detected pressure and of a preset desired pressure value; to perform an adaptation of the desired pressure value as a function of detected volume flow and detected carbon dioxide; to perform an adaptation of a ventilation rate as a function of the detected volume flow and detected carbon dioxide concentration; to determine a tidal volume fed to the patient on the basis of the detected volume flow; to determine an end-expiratory carbon dioxide concentration on the basis of the detected carbon dioxide; to perform the adaptation of the desired pressure value and adaptation of the ventilation rate as a function of the determined tidal volume and the determined end-expiratory carbon dioxide concentration; and to perform the adaptation of the desired pressure value and adaptation of the ventilation rate as a function of: determined tidal volume, an upper volume limit; a lower volume limit; the determined end-expiratory carbon dioxide concentration; an upper carbon dioxide limit value; a lower concentration limit value; wherein the computer is further configured to actuate the delivery unit as a function of the detected pressure, the preset desired pressure value and further of the ventilation rate; to actuate the breathing gas delivery unit such that the automated ventilation is carried out as a pressure control ventilation; to detect a spontaneous breathing activity of the patient on the basis of the detected volume flow; and to adapt concentration limit values as a function of the detection result of the spontaneous breathing activity of the patient as set forth in independent claim 1 and similarly set forth in independent claims 12, 13, and 14.
The closest prior art references of record are: Lachmann et al. (5,752,509), Kimm et al. (2013/0074844), Wruck et al. (2016/0001001), Nightingale et al. (2013/0133656), Delisle et al. (2016/0180044), Vandine et al. (2013/0047989), Klein et al. (2014/0311491), and Hatch (4,838,257)
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 12, 13, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785